DETAILED ACTION
Application 16/807479, “SEPARATOR FOR RECHARGEABLE LITHIUM BATTERY AND RECHARGEABLE LITHIUM BATTERY INCLUDING THE SAME”, was filed with the USPTO on 3/3/20 and claims priority from a foreign application filed on 3/5/19.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 7/12/22.  


Response to Arguments
Applicants arguments filed on 7/12/22 have been fully considered, but are not persuasive.  Applicant presents the following arguments.
The 112 rejection of claims for including the term “about” should be withdrawn because the use of the term “about” does not necessarily render a claim indefinite, and in this case, because infringement could be clearly assessed through use of an appropriate standard measuring device.  In response, although MPEP 2173.05(b) IIA teaches that in one case the term about was not indefinite because infringement could clearly be assessed through the use of a stopwatch, the same section of the MPEP teaches that in another case “where there was close prior art and there was nothing in the specification, prosecution history, or the prior art to provide any indication as to what range of specific activity is covered by the term "about””, the claims were held as indefinite.  Therefore, the analysis must be made on a case-by-case basis.  In this case, there is close prior art as described in the art rejections below, and there is nothing in the specification, prosecution history, or the prior art to provide any indication as to what range of specific activity is covered by the term "about”, therefore, the meaning of “about” in the claims remains unclear and the 112 rejection is maintained.  The fact that the claimed parameter could be measured using an appropriate standard measuring device is not found by the Office to provide metes and bounds to the claimed parameters so as to render the claims definite.

By including the polyether polyurethane in the binder, a water repellant function may be improved and water adsorption may be lowered thereby improving cycle-life characteristics of the battery as demonstrated by applicant’s specification at paragraph [0048].  Examples 1 and 2 vs Comparative Example 2 also demonstrate the improved effects.  In response, in order to overcome a prima facie case of obviousness by evidentiary showing of criticality or unexpected results, the evidentiary showing must be commensurate in scope with the claimed invention (MPEP 716.02(d)).  In this case, the inventive examples utilize at 3.81 parts polyether polyurethane to 0.95 parts polyvinyl alcohol with 0.23 parts of PICASSAN XL-732 cross linking agent at Example 1 and 1.9 parts polyether polyurethane to 0.95 parts polyvinyl alcohol with 1.9 parts (meth) acryl resin at Example 2.  The polyether polyurethane: polyvinyl alcohol ratio of the two Examples are about 4:1 and 2:1, respectively.  This ratio range is significantly narrower than the claimed ratio range of 5:5 to 9:1.  Additionally, the “a cross-linking agent” of claim 1 is broadly claimed, whereas the Example 1 uses a specific cross-linking agent.  Thus, any evidence of criticality which could be gleaned from the data of applicant’s Table 1 is not commensurate in scope with the claimed invention.

Neither of Higashioji and Suzuki suggest a motivation for selecting polyether polyurethane.  Moreover, Lee does not suggest a composition essentially containing inorganic particles.  In response, Lee is relied on for teaching the use of polyether polyurethane.  Higashioji and Suzuki are not relied on for teaching this feature and are therefore not required to teach a corresponding motivation.  Moreover, Higashioji is relied on for teaching the presence of inorganic particles.  Lee is not relied on for teaching the inorganic particles and is therefore not required to teach this feature.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

As to claim 12, the cited art does not teach the cross-linking agent bound to the inorganic particles and the polyurethane.  In response, the cross-linking agent, as taught by the cited art and applied in the obviousness rejections, is a subcomponent of the binder of the coating layer.  Since the cross-linking agent is a subcomponent of the binder, it bound to both the inorganic particles and the polyether polyurethane which are each constituents of the coating layer.  “Bound to” has been given the broadest reasonable interpretation, which includes the entangling normally expected from a binder material which binds the various constituents of a composite layer.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims, including at least claim 1, include numerous uses of the relative term “about” which is a relative term rendering the claims indefinite.  The term “about” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9, 12, 14 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Higashioji (KR 10-2014-0031844; citations taken from machine translation), Lee (USP 6866965) and Suzuki (US 2021/0336297).
Regarding claim 1, Higashioji teaches a separator (Figure 1 item 10) for a rechargeable lithium battery (T003), the separator comprising: 
a porous substrate (item 11); and 
a coating layer (item 12) on at least one surface of the porous substrate, and
wherein: the coating layer includes a binder (item 12b) and inorganic particles (item 12a), and the binder including a polyurethane and a polyvinyl alcohol (“polyvinyl alcohol… polyurethane… used singly or in combination” -T063).  

Higashioji teaches that a combination of polyvinyl alcohol and polyurethane may be used as the binder (T063), but does not appear to teach wherein the polyurethane and the polyvinyl alcohol are included in a weight ratio of about 5:5 to about 9:1.
However, it has been held that “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical” (MPEP 2144.04 IIA).  In this case, there is no evidence tending to demonstrate that the claimed concentration provides critical, surprising, or unexpected consequence in the context of applicant’s invention as claimed.  

Claim 1 as amended on 7/12/22 further requires that: i) the polyurethane of the binder is polyether polyurethane, and ii) the binder further includes a (meth) acryl resin or a cross-linking agent.

As to i), Higashioji does not expressly teach wherein the polyurethane is a polyether polyurethane.  
In the battery art, Lee teaches that a polyether polyurethane may be utilized as a polyurethane in order to provide desirable electrochemical stability, reliability and safety (see abstract).  
It would have been obvious to a person having ordinary skill in the art at the time of invention to utilize polyether polyurethane as the polyurethane compound for the benefit of providing desirable electrochemical stability, reliability and safety to the manufactured device as taught by Lee.

As to the (meth) acryl resin embodiment of ii), Higashioji further teaches the binder comprising a methacryl resin or a cross-linking agent (“(meth)acrylates”, T086).  

As to the cross-linking agent embodiment of ii) and regarding dependent claims 6, 7, 9, 12 and 14, Higashioji does not expressly teach wherein the coating layer further includes a cross-linking agent, such as an isocyanate compound, the cross-linking agent being bound to the polyurethane and/or the inorganic particles, and wherein a weight average molecular weight of the cross-linked polyurethane is about 5000 to about 80,000.
In the battery art, Lee teaches that a polyether polyurethane may be utilized as a polyurethane in order to provide desirable electrochemical stability, reliability and safety (see abstract).  Lee further teaches the polyurethane crosslinked using isocyanate compounds (c2:36-49).
In the battery art, Susuzki teaches a polymer compound useful as binder with inorganic material (paragraph [0030, 0034, 0096]), the polymer compound comprising a polyurethane compound (paragraph [0018, 0025]).  Suzuki further teaches the polymer compound comprising phenylene diisocyanate, which is an isocyanate cross-linking agent bound in the polyurethane (paragraph [0499]). Suzuki further teaches the polyurethane compound having a molecular weight of 1,000 to 5,000 for the benefit of providing desirable mechanical properties (paragraph [0158, 0499]).  
It would have been obvious to a person having ordinary skill in the art at the time of invention to configure the polyurethane compound to comprise an isocyanate cross-linking agent have a molecular weight lying within the claimed range, for the benefit of providing a polyurethane compound known to have desirable mechanical, stability and electrochemical properties for binder application with inorganic materials and/or separator applications as taught by Suzuki and Lee.  


Regarding claim 3, Higashioji remains as applied to claim 1.  Higashioji further teaches wherein the binder further includes a (meth)acryl resin (“(meth)acrylates”, T086).  
Higaoshi does not expressly teach that the (meth)acryl resin is included in an amount of about 10 wt % to about 80 wt %, based on a total weight of the binder.  However, Higaoshi does teach that the meth(acrylate) is included in order to improve adhesiveness (T086) which is the same benefit attained by applicant’s use of (meth)acryl resin (applicant’s published paragraph [0063]).  Moreover, the claimed range is particularly broad, excluding only the 0-10% and 80-100% weight percent ranges.  Therefore, the claimed concentration is not found to be associated with sufficient criticality to outweigh the prima facie case of obviousness due to the prior art teaching the same or similar materials.  

Regarding claim 4-5, Higashioji remains as applied to claim 2.  Higashioji does not expressly teach wherein the polyurethane is included in an amount of about 10 wt % to about 80 wt %, based on a total weight of the binder or wherein the polyvinyl alcohol is included in an amount of about 5 wt % to about 30 wt %, based on a total weight of the binder. 
However, it has been held that “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical” (MPEP 2144.04 IIA).  In this case, there is no evidence tending to demonstrate that the claimed concentration provides critical, surprising, or unexpected consequence in the context of applicant’s invention as claimed.  

Regarding claim 16, Higashioji remains as applied to claim 1.  Higashioji further teaches wherein the inorganic particles are included in an amount of 40 to 90 % by mass (T061).  This range renders obvious the claimed range of about 90 wt % to about 99 wt % by overlapping at about 90 wt %.  

Regarding claim 17, Higashioji remains as applied to claim 1.  Higashioji further teaches a rechargeable lithium battery, comprising: a positive electrode; a negative electrode; and the separator as claimed in claim 1 between the positive electrode and the negative electrode (T014, T199-T200).


Claims 6, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Higashioji (KR 10-2014-0031844; citations taken from machine translation), Lee (USP 6866965), Suzuki (US 2021/0336297) and Mikhaylik (US 2014/0272597).
Regarding claim 6, 8 and 9 Higashioji remains as applied to claim 1.  Higashioji does not expressly teach the coating layer further includes a cross-linking agent, wherein the cross-linking agent comprises a melamine compound wherein the cross-linking agent is included in an amount of about 0.03 parts by weight to about 10 parts by weight, based on 100 parts by weight of the binder.
In the battery art, Mikhaylik teaches that when crosslinking a polymeric material, a crosslinking agent such as “known” melamine compound crosslinking agents may be utilized to facilitate polymerization, with the content of the cross-linking agent being selected by a person of ordinary skill based on the reactivity and functionality of the crosslinking agent and the desired properties of the obtained polymer such as degree of crosslinking, degree of stiffness/hardness, and processing conditions, and gives 100:1, 50:1, 20:1, etc. as typical crosslinking agent amounts that a skilled artisan would consider (paragraphs [0052-0053]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to include in the coating layer a cross-linking agents such as a melamine compound in an amount within the range of about 0.03 parts by weight to about 10 parts by weight, based on 100 parts by weight of the binder for the benefit of controlling crosslinking property so as to ultimately control the properties of the produced polymer as taught by Mikhaylik.  The ranges taught by Mikhaylik lie within or substantially overlap the claimed range; therefore, a prima facie case of obviousness exists (MPEP 2144.05).  

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Higashioji (KR 10-2014-0031844; citations taken from machine translation), Lee (USP 6866965), Suzuki (US 2021/0336297) and Shon (US 2017/0149039).
Regarding claims 10 and 11, the cited art remains as applied to claim 6.  Higashioji teaches the coating layer including various additives (T036) does not expressly teach the coating layer further including a dispersant in an amount of about 0.1 parts by weight to about 10 parts by weight, based on 100 parts by weight of the inorganic particles.
In the battery art, Shon teaches that a separator comprising mixed ingredients may be provided with a dispersant at a concentration of 0.1 to 5 parts by 100 parts by weight of particulate material for the benefit of improving dispersion of the forming solution and mechanical characteristics of the formed product (paragraphs [0114-0116]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to provide the coating layer with a dispersant at a concentration within the claimed range of 0.1 to 10 parts by weight, for the benefit of improving dispersion of the forming solution and mechanical characteristics of the formed product as taught by Shon.


Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Higashioji (KR 10-2014-0031844; citations taken from machine translation), Lee (USP 6866965), Suzuki (US 2021/0336297), Sugiura (USP 6033806) and Oka (USP 5830603).
Regarding claim 15, Higashioji remains as applied to claim 1.  Higashioji is silent as to the polymerization and saponification degrees of the polyvinyl alcohol. 
In the battery art, Sugiura teaches that for a polyvinyl alcohol, a saponification degree of over 70 % is desirable for suppressing dendrite penetration and/or because processing of PVA having saponification of less than 70% is difficult (c4:18-23). Sugiura further teaches that the degree of polymerization is preferably greater than 200 for the benefit of providing desirable film forming property (c4:36-40).
In the battery art, Oka teaches the use of a commercially available polyvinyl alcohol which has a polymerization degree of 1700 and a saponification degree of 88% (c13:14-48).
It would have been obvious to a person having ordinary skill in the art at the time of invention to use as the polyvinyl alcohol a polyvinyl alcohol having a saponification degree of over 70% and a polymerization degree of over 200 for the benefit of desirable mechanical properties as taught by Sugiura.  The claimed range is found to be obvious because the desirable range of Sugiura substantially overlaps the claimed range.  Moreover, it would have been obvious to utilize a commercially available polyvinyl having a polymerization degree of 1700 and a saponification degree of 88%, since this specific material has been used in the battery art at the time of invention as taught by Oka and is within the desirable range taught by Sugiura.



Relevant or Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, though not necessarily pertinent to applicant’s invention as claimed.
Yoshida (US 2002/0102464) -polymer gel electrolyte comprising polyurethane matrix.
Madabusi (US 2016/0133949) -polymeric polyurethane separator. 
Burdynska (USP 9926411) -separator formed of polymerized in-situ hybrid solid ion-conductive compositions.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723